DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	Preliminary Amendment that was filed on 06/19/2019 is entered. Claims 1-18 has been pending and has been examined in this Office Action (“OA”). 

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2019, 11/11/2020, 06/16/2021  have been placed in record and considered by the examiner.

Claim Objections
Claims 1, 15 are objected to because of the following informalities: Specifically, 
Claim 1 line 1: replace “An article of manufacture comprising” with “An article of manufacture comprising:”
Claim 15 line 1: “An article of manufacture comprising” with “An article of manufacture comprising:”.
recite, inter alia, “…..wherein the first and second subsets are mutually non-overlapping (Emphasis Added). The examiner suggest to use “wherein the first subset of transmission resources and the second subset of transmission resources” to be exclusively clear about the limitation. 

Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1: 
a): recite, inter alia,  “…..i) according …. selected from a  set of transmission resources available for communication over the at least one e_transmission medium (Emphasis Added).  Here the subject matter “the at least one e_transmission medium” appears to lack antecedent basis since the subject matter was not previously recited anywhere, therefore it should be amended.  For the purpose of the examination, examiner will interpret as best understood for these words.

  All Dependent claims which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-6, 9-17 are  rejected under 35 U.S.C. 103 as being unpatentable over  MAES et al. (EP 2940934 A1; hereinafter as “MAES”, provided in IDS) in view of LI et al. (US 20090185606 A1; hereinafter as “LI”).


MAES discloses “Distribution point unit, and method and system for data transmission over a wired shared medium to a plurality of users” (Title).


Regarding claim 1, MAES teaches an article of manufacture comprising:
 a communication controller  for controlling communications between at least one communication unit of an access node and a plurality of remote communication units coupled to the at least one communication unit via at least one wired transmission medium (Fig. 1: where G.Fast and  DMT technology based distributed point unit DPU 100 (NOTE: at least one communication unit) communicate with in wired communication with multiple CPEs (NOTE: a plurality of remote communication units) where assigning unit 101 is the controller. “The DPU 100 is configured for connection to a wired shared medium 200, associated with an available spectrum. Wired shared medium 200 connects DPU 100 with a plurality of users (CPE’s) 300. DPU 100 comprises an assigning unit 101, configured for assigning a first portion of the available spectrum to a first user of said plurality of users and a different second portion of the available spectrum to a second user of said plurality of users. DPU 100 further comprises a sending and receiving unit 102, configured for encoding and decoding digital data, using DMT technology”: [0035], [0012], [0025]), 

    PNG
    media_image1.png
    782
    748
    media_image1.png
    Greyscale

wherein the communication controller (aforesaid Assigning Unit 101 in Fig. 1) is adapted to configure the at least one communication unit (aforesaid DPU 100 in and the plurality of remote communication units (Aforesaid CPEs in Fig. 1) to operate in full-duplex mode (aforesaid DPU 100 and aforesaid CPEs can “data trans-mission over a wired shared medium between one or more distribution point units and a plurality of users. Particular embodiments relate to the field of G.fast and discrete multitone technology” [==full duplex mode]: [0001] )  (i) according to a first full-duplex communication profile when using a first subset of transmission resources selected from a  set of transmission resources available for communication over the at least one e_transmission medium and  (ii) according to a second full-duplex communication profile, when using a second  subset of transmission resources  selected from the set of transmission resources, wherein the first and second subsets are mutually non-overlapping 

    PNG
    media_image2.png
    590
    991
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    565
    966
    media_image3.png
    Greyscale



(Aforesaid Assigning Unit configures two operational profiles, USER1, USER2 using non-overlapping parts of the available frequency spectrum:  [0041], [0007] the assigned first portion does not overlap with the as-signed second portion. In such an embodiment, the entire assigned first portion and assigned second portion may be used for downstream and upstream digital data traffic: [0009], [0041]),  

MAES does not explicitly disclose: wherein the first full-duplex communication profile includes first downstream and upstream transmit power profiles to achieve first non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium and the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium distinct from the respective first non-zero aggregate downstream and upstream data rates.
	
LI, in the same field of endeavor, discloses: wherein the first full-duplex communication profile includes first downstream and upstream transmit power profiles to achieve first non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium ( VDSL band plan/profile with rate: [0003]; VDSL2 with band plan/profile 8a/8b/8c: [0004]; “Step 002: an operation profile is selected according to the obtained channel information and a predetermined selection rule”:: [0041]; see Fig. 1a, 1B, 1C where US1/US1; VDSL2 band plan/profile with 8a/8b/8c profile: [0044];  :[ 0055];  Fig. 2: VDSL2 profile selection :  See VDSL2 with Multiple band plan in TABLE 1; See Fig. 1 VDSL2 profile DS1 and US1 frequency: : [0060]) and the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium distinct from the respective first non-zero aggregate downstream and upstream data rates (VDSL2 with Multiple band plan in TABLE 1, VDSL2 Profile 12a where PSD shows in Fig. 6; Profile 12a can be different rate depends on length of line. “When the maximum aggregate upstream and downstream power is specified as 14.5 dBm, the upstream/downstream line rates for Annex a 8d, 12a are calculated by using the above steps 101-105. At 500 m, the obtained upstream rate for 8d is 44.565 Mbps, the obtained downstream rate is 12.72 Mbps, and the sum of the upstream rate and the downstream rate is 57.22 Mbps; and the obtained upstream rate for 12a is 42.401 Mbps’: [0060], See Fig. 5: VDSL2 12a profile rate depends on distance, Noise: [0031]-[0043]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of LI to the system of MAES in order to select a suitable operation profile self-adaptively according to the actual channel condition. (LI, [abstract]).   


Regarding claim 2, MAES, in view of LI, specially, MAES teaches, the article according to claim 1, 

    PNG
    media_image2.png
    590
    991
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    565
    966
    media_image3.png
    Greyscale



wherein the first downstream and upstream transmit power profiles give precedence to downstream communications from the access node towards the plurality of remote communication units, and the second downstream and upstream transmit power profiles give precedence to upstream communications from the plurality of remote communication units towards the access node (see fig. 2A and Fig. 2B where assigning unit configured two different profiles, G.Fast and DMT for two different users, first user for heavy uploader and second user for heavy downloader: “different assignments can be applied down- and upstream. Figure 2A shows the downstream transmit power of two users 1 and 2 of which user 2 is a heavy downloader”:  [0041]).  

Regarding claim 5, MAES, in view of LI, specially, MAES teaches, the article according to claim 1, wherein the communication controller is further adapted to dynamically adjust the first and second subsets of transmission resources based on downstream and upstream traffic metrics, and to reconfigure the at least one communication unit and the plurality of remote communication units with the adjusted first and second subsets of transmission resources concomitantly with each other (“the assigning unit is configured for collecting input data, which preferably comprises signal-to-noise ratio parameters and/or data rate demands [NOTE adjust rate dynamically ] from at least the first and the second user of the plurality of users. This input data can then be used for modifying the first and/or 

Regarding claim 6, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the communication controller is further adapted to dynamically adjust at least one of the first and second downstream and upstream transmit power profiles, and to reconfigure the at least one communication unit and the plurality of remote communication units with the at least one adjusted transmit power  profile concomitantly with each other (“the assigning unit is configured for collecting input data, which preferably comprises signal-to-noise ratio parameters and/or data rate demands [NOTE adjust rate dynamically ] from at least the first and the second user of the plurality of users. This input data can then be used for modifying the first and/or second portion of the spectrum based on the collected input data”: [0012], PSD Mask reconfiguration for different rate: [0020]).  

Regarding claim 9, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous Discrete Multi-Tone DMT symbols identified by their respective positions within a transmission frame (not overlap: [0007]; he assigned first portion does not overlap with the as-signed second portion. In such an embodiment, the entire assigned first portion and assigned second portion may be used for downstream and upstream digital data traffic. [0009]; [0035]; DMT technology used for DPU: [0004]).  

Regarding claim 10, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous tones within at least one frequency band (“Different assignments can be applied down- and upstream. Figure 2A shows the downstream transmit power of two users 1 and 2 of which user 2 is a heavy downloader. Figure 2B shows the upstream transmit power of the same two users 1 and 2 of which user 1 is a heavy uploaded”: “: the first and second assigned portions of the first and second user however do not overlap, and are two different parts of the spectrum”:  [0041], Fig. 2A, Fig. 2B). 
 
Regarding claim 11, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the at least one wired transmission medium comprises a shared cable plant coupling the at least one communication unit of the access node to the plurality of remote communication units (see Fig. 1: element 200: “controlled by the assigning unit 101 and are connected to the wired shared medium 200, preferably a coaxial cable”: [0038]). 
 
Regarding claim 12, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the at least one wired transmission medium comprises a plurality of subscriber lines respectively coupling ach of a plurality of communication units the access node to a corresponding different one of the plurality of remote communication units (see Fig. 1 where multiple CPEs are connected to DSL’s line cards: [0035]).  

Regarding claim 13, MAES, in view of LI, specially, MAES teaches, The article according to claim 1, wherein the article is an access node providing broadband communication services over the at least one wired transmission medium, and comprising  the communication controller (Fig. 1 where xDSL [==broadband connection] is used provide connection from central unit, DPU to multiple CPEs: [002]).  

Regarding claim 14, MAES teaches, A method for controlling communications between at least one communication unit of an access node and a plurality of remote communication units coupled to the at least one communication unit via at least one wired transmission medium ( Fig. 1: where G.Fast and  DMT technology based distributed point unit DPU 100 (NOTE: at least one communication unit) communicate with in wired communication with multiple CPEs (NOTE: a plurality of remote communication units) where assigning unit 101 is the controller. “The DPU 100 is configured for connection to a wired shared medium 200, associated with an available spectrum. Wired shared medium 200 connects DPU 100 with a plurality of users (CPE’s) 300. DPU 100 comprises an assigning unit 101, configured for assigning a first portion of the available spectrum to a first user of said plurality of users and a different second portion of the available spectrum to a second user of said plurality of users. DPU 100 further comprises a sending and receiving unit 102, configured for encoding and decoding digital data, using DMT technology”: [0035], wherein the method comprises configuring the at least one communication unit and the plurality of remote communication units to operate in full-duplex mode Serial No. TBD-4-NC819707-US-PCT (990.0940)according to a first full-duplex communication profile when using a first subset of transmission resources selected from a set of transmission resources available for communication over the at least one wired transmission medium, and according to a second full-duplex communication profile when using a second e-subset of transmission resources selected from the wherein the first and second subsets are mutually non-overlapping,  and wherein the first full-duplex communication profile includes first downstream and upstream transmit power profiles to achieve first non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium, and the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second non-zero aggregate downstream and upstream data rates over the at least one wired transmission medium distinct from the respective first non-zero aggregate downstream and upstream data rates (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 15, MAES teaches, An article of manufacture comprising a communication unit for full-duplex communication over a wired transmission medium (Fig. 1: where G.Fast and DMT technology based distributed point unit DPU 100 (NOTE: at least one communication unit) communicate with in wired communication with multiple CPEs (NOTE: a plurality of remote communication units) Wired shared medium 200 connects DPU 100 with a plurality of users (CPE’s) 300. DPU 100 comprises an assigning unit 101, configured for assigning a first portion of the available spectrum to a first user of said plurality of users and a different second portion of the available spectrum to a second user of said plurality of users. DPU 100 further comprises a sending and receiving unit 102, configured for encoding and decoding digital data, using DMT technology”: [0035], [0012], [0025]),  wherein the communication unit is adapted to operate in full-duplex mode according to a first full-duplex communication profile  when using a first subset of transmission resources selected from a  set of transmission resources available for communication over the wired transmission medium, and according to a second full-duplex communication profile when using a second subset of transmission resources selected from the set of transmission resources, wherein the first and second subsets are mutually non- overlapping, and wherein the first full-duplex communication profile includes first downstream and upstream transmit power profiles to achieve first non-zero  downstream and upstream data rates  over the wired transmission medium, and the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second non-zero wired transmission medium distinct from the respective first non-zero the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 16, MAES, in view of LI, specially, MAES teaches, The article of claim 15, wherein the article is an access node providing full-duplex broadband communication services over the wired transmission medium, and comprising the communication unit (Fig. 1: [0035]).  

Regarding claim 17, MAES, in view of LI, specially, MAES teaches, The article of claim 15, wherein the article is Customer Premises Equipment (CPE)  supporting full-duplex broadband communication services over the wired transmission medium, and comprising the communication unit (Fig. 1: CPEs are connected to DPU 100: [0035]).  

Claims 3-4, 7-8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of LI and further in view of MORAES et al. (General Fran1ework and Algorithm for Data Rate Maximization in DSL Networks’ “IEEE TRANSACTIONS ON COMMUNICATIONS, VOL 62, NO. 5, MAY 2014” (2014-05-01), Pages 1691-1703, XP011548392; hereinafter as “MORAES”, provided in IDS).


Regarding claim 3, Maes in view of LI teaches claim 1 above. The combination does not explicitly disclose:, the article according to claim 1, wherein the communication controller is further adapted to determine at least one of the first and second downstream and upstream transmit power profiles by means of a multi-user optimization algorithm that optimizes a sum of weighted downstream and/or upstream data rates achievable for respective end users over the at least one wired transmission medium.  

MORAES, in the same field of endeavor, discloses: the article according to claim 1, wherein the communication controller is further adapted to determine at least one of the first and second downstream and upstream transmit power profiles by means of a multi-user optimization algorithm that optimizes a sum of weighted downstream and/or upstream data rates achievable for respective end users over the at least one wired transmission medium (propose a general framework and algorithm that apply for any infrastructure, including any number of users, any number of transceivers, any number of tones, any kind of coordination on both the transmitter and on the receiver sides, and synchronous or asynchronous transmission”  [abstract] ; calculated weighted matrix: Page 6; Also see II SIMULATION RESULTS for Downstream ADSL, and upstream G.Fast: Page 6-8).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of Maes in view of LI   in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   


Regarding claim 4, Maes in view of LI teaches claim 1 above. The combination does not explicitly disclose: the article according to claim 3, wherein the communication controller is further adapted to input crosstalk channel Serial No. TBD-2-NC819707-US-PCT (990.0940)measurements performed over the at least one wired transmission medium to the multi-user optimization algorithm for determination of the at least one of the first and second downstream and upstream transmit power profiles.  

MORAES, in the same field of endeavor, discloses: the article according to claim 3,wherein the communication controller is further adapted to input crosstalk channel Serial No. TBD-2-NC819707-US-PCT (990.0940)measurements performed over the at least one wired transmission medium to the multi-user optimization algorithm for determination of the at least one of the first and second downstream and upstream transmit power profiles (Crosstalk measurement is used to performance degradation in system: Page 1: ).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of Maes in view of LI   in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   


Regarding claim 7, Maes in view of LI teaches claim 1 above. The combination does not  explicitly disclose:  The article according to claim 1, wherein the communication controller is further adapted to configure at least one further communication unit of the access node and at least one further remote communication unit  to operate according to the first downstream transmit power profile when using the first subset of transmission resources, the first subset of transmission resources being used by the at least one further communication unit and by the at least one further remote communication unit for downstream communication only, and according to the second upstream transmit power profile when using the second subset of transmission resources, the second subset of transmission resources being used by the at least one further communication unit and by the at least one further remote communication unit for upstream communication only.  

MORAES, in the same field of endeavor, discloses: The article according to claim 1, wherein the communication controller is further adapted to configure at least one further communication unit of the access node and at least one further remote communication unit  to operate according to the first downstream transmit power profile when using the first subset of transmission resources, the first subset of transmission resources being used by the at least one further communication unit and by the at least one further remote communication unit for downstream communication only, and according to the second upstream transmit power profile when using the second subset of transmission resources, the second subset of transmission resources being used by the at least one further communication unit and by the at least one further remote communication unit for upstream communication only (Use Asynchronous DMT transmission for inter-carrier: Page 2; An asynchronous transmission scenario occurs when the DMT blocks of the different users are not aligned in time: Fig. 3:Pages 2-4).  



Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of Maes in view of LI   in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   


Regarding claim 8, Maes in view of LI, in view of MORAES, specifically, MORAES discloses: The article according to claim 7, wherein the communication controller is further adapted to dynamically adjust the first and second subsets of transmission resources based on downstream and upstream traffic metrics, and to reconfigure the at least one communication unit and the plurality of remote communication units with the adjusted first and second subsets of transmission resources concomitantly with each other, and wherein the communication controller is further adapted to reconfigure the at least one further communication unit and the at least one further remote communication unit with the adjusted first and Serial No. TBD-3-NC819707-US-PCT (990.0940)second subsets of transmission resources concomitantly with each other, and concomitantly with the at least one communication unit and the plurality of remote communication units (Pages 1-4).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of Maes in view of LI   in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   

Regarding claim 18, Maes in view of LI, in view of MORAES, specifically, MORAES teaches, a communication controller according to claim 7, wherein the communication controller is further adapted to dynamically adjust at least one of the first and second downstream and upstream transmit power profiles, and to reconfigure the at least one communication unit and the plurality of remote communication units with the at least one adjusted transmit power profile concomitantly with each other, and wherein the communication controller is further adapted to reconfigure the at least one further communication unit and the at least one further remote communication unit with the at least one adjusted transmit power profile concomitantly with each other, and concomitantly with the at least one communication unit and the plurality of remote communication units (Power allocation  or signal coordination: Pages 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Kerpez et al, US 20150215059 A1: MANAGEMENT SYSTEM AND METHODS OF MANAGING TIME-DIVISION DUPLEX (TDD) TRANSMISSION OVER COPPER.
 2. Sorbara et al, US 20160036491 A1: METHOD AND APPARATUS FOR CROSSTALK MANAGEMENT AMONG DIFFERENT VECTORED GROUPS.
 3. De Lind Van Wijngaarden et al, US 20150195005 A1 METHOD AND APPARATUS FOR FAST AND ACCURATE ACQUISITION OF CROSSTALK COEFFICIENTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466